Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-8, filed 05/02/2017, with respect to claims 1-2, 4-6 and 8 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-6 and 8 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US PG Pub2006/0028085) in view of Kramer (US PG Pub 22008/0179982).
	As to independent claim 1,Qu et al. teaches  An electric rotating machine comprising: a stator (162); and a rotor (110) that is rotatable about a rotational center, wherein the stator comprises:
a winding (170) having an annular shape with the rotational center; a first core (see annotated figure 2) that surrounds a part of the winding (170), and that has a pole face to which a magnetic flux is input in a first direction, and a pole face from which the magnetic flux is output in the first direction; and a second core (see annotated figure 2) that surrounds a part of the winding (170), and that has a pole face to which a magnetic flux is input in a second direction, and a pole face from which the magnetic flux is output 

    PNG
    media_image1.png
    534
    730
    media_image1.png
    Greyscale

However Qu et al. teaches the claimed limitation as discussed above except a plurality of driving elements and each winding included in each of the plurality elements is applied mutually different phase alternating current (AC) power.
Kramer teaches a plurality of driving elements (530, 540, 550) and each winding (580) included in each of the plurality elements 530, 540, 550) is applied mutually different phase alternating current (AC) power as shown in figure 3 and see paragraph [0025]), for the advantageous benefit of providing higher torque.

As to claim 2/1, Qu et al. teahces wherein at least one of the first core and the second core(see annotated figure 2)  has an annular portion(see annotated figure 2), and a plurality of magnetic poles protruding from the annular portion as shown in figure 2.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US PG Pub2006/0028085) and Kramer (US PG Pub 22008/0179982) as applied in claim 1 above, and further in view of Murakami (US PG Pub 2006/0284507).
As to claim 4/1, Qu et al. teaches wherein the rotor includes a plurality of magnets (112), but Qu et al. in view of Kramer teaches the claimed limitation as discussed above except a plurality of cores that are arranged alternatingly in a circumferential direction of the rotational center.
However Murakami teaches a plurality of cores (31c) that are arranged alternatingly in a circumferential direction of the rotational center as shown in figure 2, for the advantageous benefit of providing an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. in view of 

As to claim 5/4, Qu et al. and Kramer in view of Murakami teaches the claimed limitation as discussed above except wherein two magnets that are adjacent to each other with one core interposed there between are magnetized in opposite directions.
However Murakami teaches wherein two magnets (31a) that are adjacent to each other with one core interposed there between are magnetized in opposite directions as shown in figure 2, for the advantageous benefit of providing an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. and Kramer in view of Murakami by using two magnets that are adjacent to each other with one core interposed there between are magnetized in opposite directions, as taught by Murakami, to provide an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
As to claim 6/5, Qu et al. and Kramer in view of Murakami teaches the claimed limitation as discussed above except wherein the magnets are magnetized in a circumferential direction of the rotational center.
Murakami teaches the magnets (31a) are magnetized in a circumferential direction of the rotational center as shown in figure 2, for the advantageous benefit of providing an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. and Kramer in view of Murakami by using the magnets are magnetized in a circumferential direction of the rotational center, as taught by Murakami, to provide an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US PG Pub2006/0028085), Kramer (US PG Pub 22008/0179982) and Murakami (US PG Pub 2006/0284507) as applied in claim 1 above, and further in view of Miller (6,531,799).
As to claim 8/1, Qu et al. and Kramer in view of Murakami teaches the claimed limitation as discussed above except wherein the first core and the second core are a steel sheet wound in a circumferential direction of the rotational center.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. and Kramer in view of Murakami by using the first core and the second core are a steel sheet wound in a circumferential direction of the rotational center, as taught by Miller, to provide an electric machine which provides a relatively constant output power and/or voltage over a relatively wide range of operating speeds.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US PG Pub2006/0028085) and Kramer (US PG Pub 22008/0179982) as applied in claim 1 above, and further in view of Kramer (US PG Pub 22008/0179982) and Murakami (US PG Pub 2006/0284507).
As to claim 14/1, Qu et al in view of Kramer teaches the clamed limitation as discussed above except wherein the plurality of driving elements includes a first driving element, a second driving element, and a third driving element: a phase difference between AC power applied to the first driving element and AC power applied to the second driving element is +120 degrees: and a phase difference between the AC power applied to the first driving element and AC power applied to the third driving element is -120 degrees.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. and Kramer by using the plurality of driving elements includes a first driving element, a second driving element, and a third driving element: a phase difference between AC power applied to the first driving element and AC power applied to the second driving element is +120 degrees: and a phase difference between the AC power applied to the first driving element and AC power applied to the third driving element is -120 degrees, as taught by Ueda et al., to reduce a pulsation component of torque to prevent vibration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nashiki (DE112006001089) teaches a plurality driving elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 25, 2022